DETAILED ACTION
Notice to Applicant


1.	The following is a FINAL office action upon examination of application number 15/629,919. Claims 21 and 24-43 are pending in the application and have been examined on the merits discussed below.
	
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Continuation

3.	This application is a continuation application of U.S. Application No. 14/218,348 filed on 03/18/2014. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).



Response to Amendment

4.	In the response filed December 10, 2020, Applicant amended claims 21, 36, and 43, and did not cancel any claims. No new claims were presented for examination.

5.	The decision on the petition under 37 CFR 1.137(a), filed December 10, 2020, to revive the above-identified application is hereby acknowledged.

6.	Applicant's amendments to claims 21, 36, and 43 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly, these rejections have been withdrawn.

7.	The claim rejection under 35 U.S.C. 101 was previously withdrawn in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). [See Office Action dated 02/28/2019].

Response to Arguments


8.	Applicant's arguments filed December 10, 2020 have been fully considered.

9.	Applicant submits that  “Independent claim 21 calls for a combination, including, inter alia, “calculating] a route for the first vehicle based on the desired destination of the first user, a plurality of destination locations of the first plurality of passengers in the first vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user.” The cited references do not teach or suggest at least these elements of claim 21.” [Applicant’s Remarks, 12/10/2020, page 12]
With respect to the §103, Applicant argues “Independent claim 21 calls for a combination, including, inter alia, “calculating] a route for the first vehicle based on the desired destination of the first user, a plurality of destination locations of the first plurality of passengers in the first vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user.” The cited references do not teach or suggest at least these elements of claim 21.” In response, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this argument is found unpersuasive.

10.	Applicant submits that “nowhere does Juliver teach or suggest its route is calculated based on “the number of the one or more passengers to be transported associated with the travel request from the first user,” as recited in claim 21.” [Applicant’s Remarks, 12/10/2020, page 13]

With respect to the §103 rejection of independent claim 21, Applicant argues that “nowhere does Juliver teach or suggest its route is calculated based on “the number of the one or more passengers to be transported associated with the travel request from the first user.” However, in at least paragraphs 0052, 0104, 0141, 0203, 0204, Juliver teaches the instant limitation by determining a route based on the total number of passengers sharing a ride. In particular, Juliver’s method for coordinating transportation service requests, which encompasses identifying the number of accompanying passengers, as discussed in at least paragraph 0052 is reasonably understood as teaching the disputed “calculate a route for the first vehicle based on the number of the one or more passengers to be transported associated with the travel request from the first user” since Juliver’s determination of the recommended route is conducted pursuant to the received trip request data. As clearly described in paragraph 0052, the trip request data includes the name and telephone number of the requesting party, the pick-up location, the drop-off location, the desired pick-up time, and any requirements for the trip, such as the number of passengers. Determining a recommended routed according to the requesting party’s trip request data including the number of accompanying passengers suggests that a route is calculated based on the number of the one or more passengers to be transported associated with the travel request from the first user. Moreover, the Examiner points out that considering the amount of passengers is an essential, necessary, and ubiquitous feature in ride sharing. Notwithstanding that considering the number of passengers to be transported is obvious, if not inherent, features of virtually all transportation arrangement schemes, the Examiner emphasizes that Juliver’s number of passengers included in the trip request encompasses the claimed number of the one or more passengers to be transported associated with the travel request from the first user.
In further support of the reasonableness of mapping Juliver’s number of accompanying passengers to the claimed number of the one or more passengers to be transported, it is noted that paragraph 0143 of Juliver discloses that “The mobile device may also display the fee for the trip and related services such as night surcharge, extra rider surcharge, or bridge tolls as a total amount, or as a list of costs, and a total due.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Juliver teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.

11.	Applicant submits that “Varoglu’s method does not teach or suggest “calculating] a route for the first vehicle based on the desired destination of the first user [and] a plurality of destination locations of the first plurality of passengers in the first vehicle,” as recited in claim 21.”  [Applicant’s Remarks, 12/10/2020, page 14]

With respect to the §103 rejection of independent claim 21, Applicant argues that “Varoglu’s method does not teach or suggest “calculating a route for the first vehicle based on the desired destination of the first user [and] a plurality of destination locations of the first plurality of passengers in the first vehicle.” However, in at least paragraphs 0021 and 0041, Varoglu teaches the instant limitation by generating a route based on the chosen destination of the first passenger and a plurality of destination locations of the other passengers in the vehicle. In particular, Varoglu’s method for coordination of ride sharing, which encompasses identifying the drop-off locations of all the passengers, as discussed in at least paragraph 0021 is reasonably understood as teaching the disputed “calculate a route for the first vehicle based on the desired destination of the first user and a plurality of destination locations of the first plurality of passengers in the first vehicle” since Varoglu’s automatically generated route is based on the members’ destination locations. As clearly described in paragraph 0021, the members' destination locations are identified, and a proposed route can be automatically generated. The proposed route can be presented to one or more members. Generating a route based on the destination locations of the members sharing the ride suggests calculating a route for the first vehicle based on the desired destination of the first user and a plurality of destination locations of the first plurality of passengers in the first vehicle. Moreover, the Examiner points out that considering the drop-off locations of riders is an essential, necessary, and ubiquitous feature in ride sharing. Notwithstanding that considering the drop-off locations of passengers is obvious, if not inherent, features of virtually all transportation arrangement schemes, the Examiner emphasizes that Varoglu’s route generation based on the destination locations of the members sharing the ride suggests the claimed calculating a route for the first vehicle based on the desired destination of the first user and a plurality of destination locations of the first plurality of passengers in the first vehicle.
In further support of the reasonableness of mapping Varoglu’s route determination to claimed calculating a route, it is noted that paragraph 0041 of Varoglu discloses that “multiple proposed routes (e.g., which may involve a subset of evaluated potential routes and/or which may be ranked based on one or more efficiency variables) can be transmitted. At block 220, the response can include a selection of one of the routes or a rejection of all the routes. As another example, generation of the proposed route at block 210 can involve identifying one or more revised initial locations.” Varoglu also describes at paragraph 0031 that “At block 210, a proposed transportation route can be generated. The route can include a set of directions from a first location, through one or more intermediate locations, ending at a final location.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Varoglu teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

16.	Claims 21, 24-31, 33-39, 41 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amin et al., Pub. No.: US 2014/0129951 A1 [hereinafter Amin] in view of Juliver et al., Pub. No.: US 2012/0041675 A1 [hereinafter Juliver], in view of Varoglu et al., Pub. No.: US 2014/0082069 A1 [hereinafter Varoglu], in view of Hill, Pub. No.: US 2009/0216600 A1 [hereinafter Hill].

 	As per claim 21, Amin teaches a system for providing multiple transportation proposals to a user, the system comprising: a communication interface configured to: receive a travel request from a first user via a wireless mobile processor-based device, the travel request including a starting location and a desired destination (abstract, discussing a method for requesting an on-demand service on a computing device. One or more processors determine the current location of the computing device. A multistate selection feature of a plurality of service options for providing the on-demand service is presented on the display of the computing device. The multistate selection feature enables a user to select a service option that is available within a region that includes the current location to provide the on-demand service. In response to the user selecting one of the plurality of service options, a summary user interface is presented on the display to provide region-specific information about the on-demand service based on the selected service option; paragraph 0007, discussing that figs. 4A-4C illustrate examples of user interfaces that are displayed to a user to enable the user to select a pickup location for an on-demand service; paragraph 0012, discussing an interactive environment for enabling a user to request on-demand services using a computing device. In particular, some embodiments enable mobile computing devices, such as smart phones and geo-aware cellular telephony devices, to be used in connection with an on-demand service that enables the user to request services, such as a delivery service or transport service, using a simplified user interface schematic; paragraph 0095, discussing that the confirmation user interface 500 can also include additional features, such as markers 530 (a marker identifying the destination, if selected by a user via a user interface, or a marker identifying the current location of the driver that is to provide the transport service); paragraph 0102); and

receive, from a plurality of wireless communication devices associated with a plurality of transportation vehicles, Global Positions Systems (GPS) data indicative of current locations of the plurality of transportation vehicles (paragraph 0041, discussing that for example, for a transport service, a transport on-demand service system can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers; paragraph 0069, discussing that the on-demand service system can continually (periodically) receive data from the computing devices of the service providers (e.g., such as GPS data, driver and vehicle information) in order to determine the current location of the service providers, the speed and direction in which the service provider is moving, whether a service provider is currently providing a transport service (e.g., is currently occupied), etc., and other service provider information; paragraph 0070, discussing that based on the selected vehicle type and determined region, one or more graphic vehicle indicators 315 (if any) can be dynamically provided on the map to indicate to the user the current/real -time locations and movements of the service providers having the selected vehicle type. The graphic vehicle indicators 315 can indicate to the user that the driver is currently available to service the user and is within the region or portion of the region in which the user's current location or pickup location is located in; paragraph 0076); and

at least one processor configured to: identify a first vehicle that can transport the first user (paragraph 0016, discussing that the multistate selection feature identifies a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user), based on a region where the user is located (e.g. the device's real-time location);

calculate a first estimated pick-up time based on a first current location of the first vehicle indicated in GPS data received from the first vehicle and the starting location of the first user indicated in the travel request (paragraph 0017, discussing that the region-specific information can include an estimated time of arrival to the user's current location, the average price, the amount of space/capacity of the vehicle, etc. The provided information can assist the user in making a better informed decision in requesting the on-demand service; paragraph 0068, discussing that the home page user interface 300a can also include a map that illustrates at least a portion of the region in which the user's current location or pickup location is located in. The map can include a graphic pin 313 that indicates the user's current location or pickup location. In some implementations, the home page user interface 300a can also include a feature (proximate to or as part of the graphic pin 313) that indicates an estimated time of arrival 330 of an available service provider having a vehicle of the selected type, and a request selection feature 340 to enable the user to request the transport service using the selected vehicle type);

determine a first proposal associated with the first vehicle, wherein the first proposal includes the first estimated pick-up time and a pick-up location (paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver (having the selected vehicle type) to the user's current location or service location (e.g., pickup location). The summary user interface can also display the region-specific average fare for the vehicle of the selected type (e.g., the average fare can be an estimated fare based on the locations of the available vehicles and the location of the user), and identify the maximum capacity (number of people the vehicle can drive at once) for the selected vehicle type);

identify a second vehicle that can transport the first user (paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), the average fare based on the region (e.g., the average estimated fare can be region-specific because some regions can be more expensive than other regions and/or some vehicle types can be more expensive than other vehicle types), and the capacity of the vehicle);

calculate a second estimated pick-up time based on a second current location of the second vehicle indicated in GPS data received from the second vehicle and the starting location of the first user indicated in the travel request (paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), the average fare based on the region (e.g., the average estimated fare can be region-specific because some regions can be more expensive than other regions and/or some vehicle types can be more expensive than other vehicle types), and the capacity of the vehicle);

determine a second proposal associated with the second vehicle, wherein the first proposal and the second proposal are associated with the same pick-up location (paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver (having the selected vehicle type) to the user's current location or service location (e.g., pickup location). The summary user interface can also display the region-specific average fare for the vehicle of the selected type (e.g., the average fare can be an estimated fare based on the locations of the available vehicles and the location of the user), and identify the maximum capacity (number of people the vehicle can drive at once) for the selected vehicle type; paragraph 0076, discussing that the location-specific information is based on the selected vehicle type, when the user changes the selection of a vehicle type, the information provided within the sections 361, 363, 365 can be dynamically adjusted. For example, when the summary panel 360 is presented concurrently with the multistate selection feature 320 on the summary user interface 350a, the user can also move the slider feature 322 to select different vehicle types and cause the content within the sections 361, 363, 365 to change accordingly. The maximum capacity of an SUV or Van can be more than four, for example, compared to a Sedan, which can be three, and the closest SUV or Van can be much further away than a Sedan, which can cause the estimated time of arrival to be altered. In another example, a Sedan can be cheaper than an SUV in the user's current region, so that the average estimated fare can be dynamically decreased in cost), and

the second proposal includes the second estimated pick-up time that is different from the first estimated pick-up time (paragraph 0076, discussing that the location-specific information is based on the selected vehicle type, when the user changes the selection of a vehicle type, the information provided within the sections 361, 363, 365 can be dynamically adjusted. For example, when the summary panel 360 is presented concurrently with the multistate selection feature 320 on the summary user interface 350a, the user can also move the slider feature 322 to select different vehicle types and cause the content within the sections 361, 363, 365 to change accordingly. The maximum capacity of an SUV or Van can be more than four, for example, compared to a Sedan, which can be three, and the closest SUV or Van can be much further away than a Sedan, which can cause the estimated time of arrival to be altered. In another example, a Sedan can be cheaper than an SUV in the user's current region, so that the average estimated fare can be dynamically decreased in cost);

provide the first user information associated with the first proposal and the second proposal (paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver (having the selected vehicle type) to the user's current location or service location (e.g., pickup location). The summary user interface can also display the region-specific average fare for the vehicle of the selected type (e.g., the average fare can be an estimated fare based on the locations of the available vehicles and the location of the user), and identify the maximum capacity (number of people the vehicle can drive at once) for the selected vehicle type; paragraph 0056, discussing that the summary user interface can also be displayed concurrently with the multistate selection feature so that when the user changes the selected service option to select a different service option, the summary user interface can dynamically alter the content based on the adjusted selections. In this manner, the user can easily view the differences (e.g., differences in cost, vehicle size, estimated time for performing the service, estimated time of arrival, types of foods available, etc.) between the service options to make a better judgment on what on-demand service options to request),

thereby enabling the first user to select between the first proposal and the second proposal (paragraph 0016, discussing a multistate selection feature can be provided to enable a user to select a particular type of service. In one implementation, the multistate selection feature identifies a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user, types of food trucks, delivery methods, etc.), based on a region where the user is located (e.g. the device's real-time location); paragraph 0017, discussing that a summary user interface can be presented on the display in response to the user selecting one of the plurality of the service options, such as a vehicle type for a delivery or transport, or type of food service. The summary user interface can include region-specific information about the on-demand service that is particular to and based on the selected service option.  For example, for an on-demand food service, the summary user interface can include region-specific information about the closest food service providers, types of foods available in the region, average prices for the foods, the inventory available, etc. In another example, the region-specific information can include an estimated time of arrival to the user's current location, the average price, the amount of space/capacity of the vehicle, etc. The provided information can assist the user in making a better informed decision in requesting the on-demand service.  In some implementations, the user can interact with the multistate selection feature by selecting different service types or service options to cause the contents within the summary user interface to dynamically change accordingly; paragraph 0041, discussing that for example, for a transport service, a transport on-demand service system 170 can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers.  In another example, for a food service, a food on-demand service system 170 can maintain information about the different food trucks that are available, where the food trucks are, how long a food truck will be at a particular location, what type of foods are being served, etc. Because services can vary between regions, such as cities, the application manager 115 can cause only information pertinent to the user's specific region to be provided as part of the user interface 121; paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), the average fare based on the region (e.g., the average estimated fare can be region-specific because some regions can be more expensive than other regions and/or some vehicle types can be more expensive than other vehicle types), and the capacity of the vehicle (how many riders can fit in the vehicle).  In one variation, the summary panel can be provided concurrently with the multistate selection panel so that when the user manipulates the multistate selection feature to select different service options, the content within the summary panel can be dynamically adjusted by the on-demand service application 110 to provide updated information corresponding to the selected option; paragraph 0055, discussing that referring to the on-demand transport service example, the summary user interface can identify the estimated time of arrival of the driver (having the selected vehicle type) to the user's current location or service location (e.g., pickup location). The summary user interface can also display the region-specific average fare for the vehicle of the selected type (e.g., the average fare can be an estimated fare based on the locations of the available vehicles and the location of the user), and identify the maximum capacity (number of people the vehicle can drive at once) for the selected vehicle type; paragraph 0070, discussing that based on the selected vehicle type and determined region, one or more graphic vehicle indicators 315 (if any) can be dynamically provided on the map to indicate to the user the current/real-time locations and movements of the service providers having the selected vehicle type. The graphic vehicle indicators 315 can indicate to the user that the driver is currently available to service the user and is within the region or portion of the region in which the user's current location or pickup location is located in. In the example illustrated in FIG. 3C, the user has selected Sedan vehicles as the vehicle type in which he or she would like to potentially request a transport service. The map can display graphic vehicle indicators 315 that visually represent Sedan vehicles that are near the current location or pickup location of the user.  If the user changes the vehicle selection using the multistate selection feature 320 to select SUVs, the graphic vehicle indicators 315 of the Sedans can be removed from the map and one or more graphic vehicle indicators 315 (if any) of SUVs can be provided on the map; paragraphs 0043, 0046, 0065, 0071, 0095, 0100);

receive from the first user via the wireless mobile processor-based device a proposal selection reflective of a selected pick-up vehicle (paragraph 0048, discussing that once the user makes a selection by providing a user input 111, the application manager 115 can cause the UI component 120 to provide user interface features 121 that are based on the selected service option. The user can then make a request for the on-demand service based on the selection. In one example, when the user makes a request, a confirmation user interface feature 121 can be provided by the on-demand service application 110. From this user interface feature, the user can view the details of the request, such as what account or credit card to charge, provide specific requests to the driver, enter a promotional code for a discount, calculate the price, cancel the request, or confirm the request);

assign, based on the received proposal selection, the selected vehicle to pick-up the first user at the pick-up location (paragraph 0049, discussing that after the user confirms the request for the on-demand service, the on-demand service application 110 can provide the service request 117 to the on-demand service system 170 via the service interface 125. In some examples, the service request 117 can include the service location specified by the user (e.g., the location where the user would like the service to be performed or provided), the user's account information, the selected service option, any specific notes or requests to the service provider, and/or other information provided by the user. Based on the received service request 117, the on-demand service system 170 can arrange the service between the user and an available service provider that is qualified and capable of providing the on-demand service. The on-demand service system 170 can provide additional provider information 173 to the on-demand service application 110, such as the particular service provider who will be fulfilling the service, the service provider's ratings, etc., so that this information can be provided to the user on a user interface 121; paragraph 0097, discussing that once the user views the information provided, the user can select the confirmation feature 580 to confirm the requested on-demand service. The on-demand service system can then receive appropriate information from the on-demand service application, charge the account, communicate with available service providers in the vicinity of the user's service location, arrange the on-demand service between the user and a driver, and/or provide a transaction confirmation or receipt to the user).

Amin does not explicitly teach the travel request including a number of one or more passengers to be transported; calculate a route for the first vehicle based on the desired destination of the first user, a plurality of destination locations of the first plurality of passengers in the first vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user; and provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user to direct the first user to the pick-up location. Juliver in the analogous art of shared transportation systems teaches:

the travel request including a number of one or more passengers to be transported (paragraph 0052, discussing that the transportation service provider system 24 manages a provider database 28. The provider database 28 stores cab data, driver data, automatic vehicle location ("AVL") data, user data, street network data, cab status data, trip request data, financial data, etc. The cab data includes various information about each cab that is available to the taxi service provider. This information can include, for example, the type of car that the cab is, a unique cab ID, its licensing credentials the condition of the car (such as when it is due for maintenance), whether the car is equipped with air conditioning, the maximum number of passenger seats, if it is equipped with child seats and/or child seat anchors… The user data includes the name, age and sex of the user, a unique user ID, the residential address, their preferred or home default city, a dynamic list of frequently visited locations, route type and other preferences, billing and payment information such as account terms, credit card information, the mobile telephone number, email address and other contact information, vehicle, driver, and route attribute preferences, typical number of accompanying passengers, willingness to share rides with other passengers and any associated preferences or rules, negative comments contributed by drivers, etc. The trip request data includes the name and telephone number of the requesting party, the unique user ID if available, the pick-up location, the drop-off location, the desired pick-up time, the urgency of the trip and any requirements for the trip, such as the number of passengers, luggage and other capacities, etc.;  paragraph 0022, discussing that fare bidding can be employed, wherein multiple transportation service providers may be given the opportunity to place bids via the transportation service provider system 24 and or the client management server 52 for the right to acquire a dispatch request, on a by-request basis or otherwise. This fare bidding may occur in real-time. This feature may offer a dispatch request or requests to authenticated systems of qualified bidders at a pre-determined or dynamically determined starting fee based on variable factors such as time of day, and/or predetermined factors that may include location, distance to travel, number of people to be picked up, intended destination of pick-up request, or other criteria); 

calculate a route for the first vehicle based on the number of the one or more passengers to be transported associated with the travel request from the first user (paragraph 0052, discussing that the user data includes the name, age and sex of the user, a unique user ID, the residential address, their preferred or home default city, a dynamic list of frequently visited locations, route type and other preferences, billing and payment information such as account terms, credit card information, the mobile telephone number, email address and other contact information, vehicle, driver, and route attribute preferences, typical number of accompanying passengers, willingness to share rides with other passengers and any associated preferences or rules, negative comments contributed by drivers, etc. The trip request data includes the name and telephone number of the requesting party, the unique user ID if available, the pick-up location, the drop-off location, the desired pick-up time, the urgency of the trip and any requirements for the trip, such as the number of passengers, luggage and other capacities, etc. The live vehicle data includes an identification of how many passengers each cab has, which cabs are en route to pick up a client, which cabs are available for new trip requests, the pick-up and drop-off locations of clients the cabs are scheduled to provide rides for or of clients the cabs are transporting, the planned or recommended route, on or off duty status, vehicle operating telemetry provided by OBD and other sensors, microphones and cameras. The AVL data includes a cab ID and a geolocation for each cab that is transmitting its geolocation, its speed and direction, road and traffic conditions near the cab and/or along its route, which zone it is in (if it's service area has been divided into polygonal zones) and any sudden changes that may indicate the occurrence of a collision or similar accident. The financial data tracks the fares generated by each cab and by each driver, the method of payment and payment details such as approval code, location, and time of transaction, the status of the client's account if one exists, any accrued loyalty points, rebates, bonuses and/or the client's status level (e.g., "gold frequent rider"); paragraph 0104, discussing that the client can request a "variant" of a route from a pick-up location to a destination location. For example, variant options may include the "most direct route", "fastest likely route", "scenic route", or "smoothest route" (for example, in the case of a rider in pain). These route types may be predetermined and may be stored on the transportation service provider system or the client management server, and delivered to the driver along with the dispatch request and other information. These route types may be established using an algorithm which may be part of the transportation service provider system or the client management server and that can but is not required to assess both constant (such as distance) and variable (such as speed of traffic, road work, etc.) factors and that may make route recommendations to the driver based on, for example, just-in-time prediction of the route that best addresses the client's route request. If no variant is specified by the client, the transportation service provider system will default to selecting and transmitting to the driver an optimal route based on variables that can be specified by the transportation service provider; paragraphs 0203-0204, discussing that the client management server 52 could automatically ask all parties if they'd like to share the ride and handle the routing and distribute new pick-up times. The client management server 52 could monitor new trip requests as they are received to identify similar trips as requested by other riders, and suggest a ride buddy who may want to share the ride. For instance: midtown to the airport around 7 am. The client management server 52 could automatically ask all parties requesting this or a reasonably similar if they'd like to share the ride and handle the routing and distribute new pick-up times; paragraph 0141); and 

provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user to direct the first user to the pick-up location (paragraph 0074, discussing that confirmation is then sent to the Rider 10 via a message which optionally directs Rider to an alternate nearby optimal Pick-up Point in order to maximize transport efficiency. For example, if the Rider made a request on an infrequently used street, the Rider may be directed to walk a block or two to a Pick-up Point where Transport Capacity is available).

Amin is directed toward a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards vendor transportation service systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amin to include the teachings of Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing the system to offer flexible routing and scheduling of vehicles.

The Amin-Juliver combination does not explicitly teach identify a first vehicle currently transporting a first plurality of passengers; calculate a route for the first vehicle based on the desired destination of the first user and based on a plurality of destination locations of the first plurality of passengers in the first vehicle; and calculate a route for the second vehicle based on the desired destination of the first user and based on a plurality of destination locations of a plurality of passengers in the second vehicle, wherein calculating the route for the second vehicle includes determining a pick-up location at a same location as the pick-up location of the route for the first vehicle and a second drop-off location at a location within approximately two blocks of the desired destination but other than the first user’s desired destination. Varoglu in the analogous art of ride sharing systems teaches:

identify a first vehicle capable of transporting a first plurality of passengers (paragraph 0038, discussing that at block 220, a response can be received. The response can accept or reject the proposed route. In some instances, the response can include a suggested adjustment to the route (e.g., elimination of one passenger generally, substitution of one passenger for another member, addition of a passenger, or change in a departure time; paragraph 0049, discussing that a transportation-route accommodation request can be received, e.g., at a server. The request can be received from a user device of a first member. The request can be associated with an initial location, which may be a current location or a location where the first member expects that he or another will be at when the accommodation would occur. The request can include, e.g., a request to pick up a first member (e.g., and bring him to a specific location), a request to pick up a third party (who may also be a social-group member), a request to make a detour in a scheduled or proposed route, a request to alter a pick-up time in a scheduled or proposed route, or a request to alter a pick-up location in a scheduled or proposed route. Thus, in some instances, the request is for an alteration of a scheduled or proposed route, which may involve the first member; paragraph 0059, discussing that  an offer to ride share can be received from a second user device associated with the second member. The offer can include a general offer to ride share, e.g., with a specific group or sub-group of members that are explicitly or implicitly identified. In some instances, the offer is implicitly made by the second member (e.g., by opening an app or selecting a feature when the device is traveling at an above-threshold velocity). The offer can include constraints, such as a number of pick-ups that the second member is willing to make, a maximum time or distance departure that the second member is willing to make from a planned or current route, or whether the members must be traveling to a same destination as in a planned or current route; paragraph 0087, discussing that the first users can further select or define a social group to which the respective user would like to address the request. The first user devices can transmit the request to server 850. A second user can operate ride-share app 714 and use user-input 706 of a second user device to offer to provide a ride. The second user can further identify who the offer pertains to by selecting or defining a social group. The second user device can automatically detect its current location via location detector 712 and transmit the offer, social group and location to server 850. Server 850 can identify ride requests that can be fulfilled by the second user and transmit information about the identified request to the second user device. Map app 714 can then present, via user output 708, a map depicting the location of the second user and potential pick-up locations of a subset of the first users. The second user can select a request that the second user is willing to accommodate using user input 706. The selection can be transmitted to server 850, which can access its maps database 815 and generate one or more proposed ride-share transportation routes. The proposed route(s) can be transmitted to the second user device and/or a first user device associated with a request accommodated in the proposed route, which can present the proposal to respective users. Users can accept or reject the proposal (or propose suggested revisions) using user input 706. The responses can be transmitted to server 850, which can relay the responses to other user devices or alter the proposed route(s));

calculate a route for the first vehicle based on the desired destination of the first user, and a plurality of destination locations of the first plurality of passengers in the first vehicle (paragraph 0021, discussing that the invention coordinates, through electronic and/or wireless communications, ride shares between members of a social group. The ride share can be initiated by a request for a ride, an offer to provide a ride, or an event scheduling.  Members' initial locations (e.g., current locations, future locations, home locations or work locations) can be automatically detected, a destination location can be identified (e.g., based on input from a requestee passenger or potential driver or based on a scheduled event's location), and a proposed route can be automatically generated. In some instances, the proposed route includes a driver identification, a departure time, a pick-up time, and/or pick-up locations (e.g., which may be different than the initial locations). The proposed route can be presented to one or more members, and the one or more members can accept or decline the proposal; paragraph 0041, discussing that it will be appreciated that variations of process 200 are contemplated. For example, at block 215, multiple proposed routes (e.g., which may involve a subset of evaluated potential routes and/or which may be ranked based on one or more efficiency variables) can be transmitted. At block 220, the response can include a selection of one of the routes or a rejection of all the routes.  As another example, generation of the proposed route at block 210 can involve identifying one or more revised initial locations (e.g., proposing that Member X be picked up at a nearby park rather than his house). The revisions can be constrained (e.g., to limit a distance between an initial location and a revised initial location) and can be determined based on the one or more efficiency variables).

The Amin-Juliver combination is directed toward transportation management systems. Varoglu discusses a system and method for ridesharing. Therefore they are deemed to be analogous as they both are directed toward transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver combination to include the teachings of Varoglu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing for a more thorough and precise identification of data used to evaluate different drivers and routes.

The Amin-Juliver-Varoglu combination does not explicitly teach identify a first vehicle currently transporting a first plurality of passengers that can additionally transport  the first user; identify a second vehicle currently transporting a second plurality of passengers that can  additionally transport the first user; and calculate a route for the second vehicle based on the desired destination of the first user and based on a plurality of destination locations of the second plurality of passengers in the second vehicle. However, Hill in the analogous art of arranging transportation transactions teaches these concepts. Hill teaches:

identify a first vehicle currently transporting a first plurality of passengers that can additionally transport  the first user (paragraph 0076, discussing that a record of the accepted transport transaction may be stored in a data storage system. In addition, the schedule of the driver and/or passenger may be updated to reflect the transport transaction. This may comprise blocking out the transport time on a driver's schedule and/or indicating on the driver's schedule that transport is to take place from the agreed upon starting point, ending point, and pickup and/or delivery time. This may allow subsequent transport requests to be matched to the existing transaction. For example, if driver D is already providing transport to a requester P1 from suburb B to city A, an additional requester P2 with similar transport needs may be matched to the trip. This may allow both requesters to share in the cost of the transport and further reduce traffic congestion);

identify a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user (paragraph 0076, discussing that a record of the accepted transport transaction may be stored in a data storage system. In addition, the schedule of the driver and/or passenger may be updated to reflect the transport transaction. This may comprise blocking out the transport time on a driver's schedule and/or indicating on the driver's schedule that transport is to take place from the agreed upon starting point, ending point, and pickup and/or delivery time. This may allow subsequent transport requests to be matched to the existing transaction. For example, if driver D is already providing transport to a requester P1 from suburb B to city A, an additional requester P2 with similar transport needs may be matched to the trip. This may allow both requesters to share in the cost of the transport and further reduce traffic congestion); and

calculate a route for the second vehicle based on the desired destination of the first user and based on a plurality of destination locations of the second plurality of passengers in the second vehicle (paragraph 0028, discussing that the requests for transport services may comprise one or more transport transaction related preferences. These preferences may include a desired starting point, a desired ending point, and a desired pickup and/or delivery time (e.g., where from, where to, and when). Using this information, the transaction manager may identify one or more drivers who may be available to provide the requested transport. In one embodiment, this determining may comprise searching the user account data store to identify one or more users who can be in the vicinity of the starting point at the desired pickup time and/or arrive at the ending point by the desired delivery time.  Where real-time transportation is requested (e.g., the transport time is "now" or within a short time window), real time driver location information provided by, inter alia, a GPS navigation system in a mobile device and/or vehicular computing device may be used to identify drivers who are available to provide the transport services. Alternatively, one or more registered transport providers may manually update their location information by transmitting an address and/or location coordinate to the transport transaction service. The group of providers available to provide the requested transportation transaction may comprise a first set of drivers; paragraph 0031, discussing that the drivers in the second set of drivers may comprise an ordered or un-ordered list of drivers who can be available to provide the requested transportation and who have mutually compatible preferences; paragraph 0034, discussing that after the transport transaction has been established, the transport transaction service may send a message to the requester informing him/her that the transaction was accepted by a provider. In some embodiments, a requester may indicate that the starting point, ending point, and pickup and/or delivery time are flexible within certain thresholds. This may allow the transaction to be modified (within the thresholds) by the driver. As such, the transport transaction confirmation message may comprise the actual starting point, ending point, and pickup and/or delivery time; paragraph 0055, discussing that in addition, the transport transaction preferences of the request may comprise thresholds related to the request. For example, the request may indicate that the user is willing to accept transport that starts within a threshold distance of his/her desired starting point location; within a threshold distance of his/her desired ending point location; within a threshold time of the desired pickup and/or delivery time; and/or within a threshold price of the desired payment amount for the transport. This may allow the passenger to be matched to a wider array of drivers in the system. For example, the thresholds may indicate that the passenger is willing to walk up to 200 meters to the starting point, up to 200 meters from the ending point, accept transport within one-half hour of the requested pickup time, and/or within X dollars of the desired price. These thresholds may be provided by the passenger on a per-travel transaction request basis, or may be part of a set of travel related default preferences associated with the user; paragraph 0076, discussing that a record of the accepted transport transaction may be stored in a data storage system. In addition, the schedule of the driver and/or passenger may be updated to reflect the transport transaction. This may comprise blocking out the transport time on a driver's schedule and/or indicating on the driver's schedule that transport is to take place from the agreed upon starting point, ending point, and pickup and/or delivery time. This may allow subsequent transport requests to be matched to the existing transaction. For example, if driver D is already providing transport to a requester P1 from suburb B to city A, an additional requester P2 with similar transport needs may be matched to the trip. This may allow both requesters to share in the cost of the transport and further reduce traffic congestion. Alternatively, the requester may prefer the transport to be exclusive. If so, no additional passengers may be added to the transport transaction). 

The Amin-Juliver-Varoglu combination is directed toward transportation management systems. Hill discusses systems and methods for arranging a transport transaction. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver-Varoglu combination to include the teachings of Hill, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by providing multiple routes for multiple passengers, thereby providing solution that that meet travel requirements for the passengers.

The Amin-Juliver-Varoglu-Hill combination does not explicitly teach calculate a route for the second vehicle based on the number of the one or more passengers to be transported associated with the travel request from the first user. However, Bishop in the analogous art of transporting requests management teaches this concept (paragraph 0002, discussing “the subject matter of this patent application is generally related to mobile devices, transportation systems and location-based services”; paragraph 0049, discussing that the map can be displayed on a screen (e.g., a touch screen) of the device, allowing the customer to specify their current geolocation or a destination by touching a location on the map. Alternatively, the use can enter a current geolocation and destination by entering an address in a text box. The estimated travel time, bids, fare estimates and any other desired information can be presented on the GUI or in a separate pane or user interface. For example, the estimated travel time, bids and other information can be presented in a balloon proximate the route. The balloon can be triggered in response to touch input or other input; paragraph 0065, discussing that FIG. 5 illustrates an example display 500 presented to a customer in accordance with the process 200 of FIG. 2. The display can be the display 112 of device 100 or a display of mobile device 132, for example. The display 500 can include a map 502 showing a route 508 from the customer's current location 504 to the customer's desired destination 506. The display 500 can include one or more bids 510 from transportation services to carry the customer from their current location 504 to the destination 506 using route 508. In the example shown, the customer received two bids: a first bid from Yellow Cab for $15 and a second bid from Checker Cab for $20.00. In this scenario, the customer accepted Yellow Cab's lower bid by checking a box next to the bid and touching the Accept button 512; paragraph 0067, discussing that the driver can confirm the bid or fare acceptance by clicking or touching the Confirm button 616. Other information can also be shown on display 600, including but not limited to customer preferences 620, alternate routes, traffic reports, weather reports, road closures, customer requests, number of passengers, and any other information that would be useful to the driver; FIG. 6, element 614, showing the number of passengers; paragraph 0060).

The Amin-Juliver-Varoglu-Hill combination is directed toward transportation management systems. Bishop discusses a system and method for location-based transportation management. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver-Varoglu-Hill combination to include the teachings of Bishop, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to select the best suitable driver.

As per claim 24, Amin teaches the system of claim 21, wherein the information provided to the first user includes a first time range associated with the first estimated pick-up time and a second time range associated with the second estimated pick-up time (paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), the average fare based on the region (e.g., the average estimated fare can be region-specific because some regions can be more expensive than other regions and/or some vehicle types can be more expensive than other vehicle types), and the capacity of the vehicle (how many riders can fit in the vehicle). In one variation, the summary panel can be provided concurrently with the multistate selection panel so that when the user manipulates the multistate selection feature to select different service options, the content within the summary panel can be dynamically adjusted by the on-demand service application 110 to provide updated information corresponding to the selected option; paragraph 0056, discussing that the summary user interface can also be displayed concurrently with the multistate selection feature so that when the user changes the selected service option to select a different service option, the summary user interface can dynamically alter the content based on the adjusted selections. In this manner, the user can easily view the differences (e.g., differences in cost, vehicle size, estimated time for performing the service, estimated time of arrival, types of foods available, etc.) between the service options to make a better judgment on what on-demand service options to request).

As per claim 25, although not taught by Amin, Bishop teaches the system of claim 21, wherein the information provided to the first user includes a first indication of an estimated travel time in the first vehicle and a second indication of an estimated travel time in the second vehicle (paragraph 0049, discussing that the map can be displayed on a screen (e.g., a touch screen) of the device, allowing the customer to specify their current geolocation or a destination by touching (e.g., tapping) a location on the map. Alternatively, the use can enter a current geolocation and destination by entering an address in a text box. The estimated travel time, bids, fare estimates and any other desired information can be presented on the GUI or in a separate pane or user interface. For example, the estimated travel time, bids and other information can be presented in a balloon proximate the route. The balloon can be triggered in response to touch input or other input).

The Amin-Juliver-Varoglu-Hill combination is directed toward transportation management systems. Bishop discusses a system and method for location-based transportation management. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver-Varoglu-Hill combination to include the teachings of Bishop, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to select the best suitable driver.

As per claim 26, Amin teaches the system of claim 21, wherein the information provided to the first user includes a first proposed price associated with the first vehicle and a second proposed price associated with the second vehicle (paragraph 0056, discussing that the summary user interface can also be displayed concurrently with the multistate selection feature so that when the user changes the selected service option to select a different service option, the summary user interface can dynamically alter the content based on the adjusted selections. In this manner, the user can easily view the differences (e.g., differences in cost, vehicle size, estimated time for performing the service, estimated time of arrival, types of foods available, etc.) between the service options to make a better judgment on what on-demand service options to request; paragraph 0076, discussing that the location-specific information is based on the selected vehicle type, when the user changes the selection of a vehicle type, the information provided within the sections 361, 363, 365 can be dynamically adjusted. For example, when the summary panel 360 is presented concurrently with the multistate selection feature 320 on the summary user interface 350a, the user can also move the slider feature 322 to select different vehicle types and cause the content within the sections 361, 363, 365 to change accordingly. The maximum capacity of an SUV or Van can be more than four, for example, compared to a Sedan, which can be three, and the closest SUV or Van can be much further away than a Sedan, which can cause the estimated time of arrival to be altered. In another example, a Sedan can be cheaper than an SUV in the user's current region, so that the average estimated fare can be dynamically decreased in cost).

As per claim 27, although not taught by Amin, Juliver teaches the system of claim 21, wherein the at least one processor is further configured to assign, after the selected vehicle picked up the first user, the selected vehicle to pick up a second user at another pick-up location while the first user is still riding in the selected vehicle, and a desired destination of the second user is other than the desired destination of the first user (paragraph 0163, discussing that the client application calculates fare splitting. This feature enables two or more people in a system-integrated vehicle to split the fare between them using any of several determination methods. By entering or confirming any of a number of identification methods (perhaps including a system-integrated vehicle ID or the client application trip ID), the client application then distributes the fare and convey each user's share to them for settlement. Individual fare allocations can be calculated in a number of ways, for example manually by the client(s), according to change in metered fare between their embarkation and exit, split equally between clients, or in other ways. The fare split can be evaluated based on multiple riders' embarkation and exit locations, and or a fixed price for certain riders could be established between all riders, and confirmed using the client application. Each discreet user may also submit individual tip amounts at the time they exit the vehicle. For example, if client A gets out before client B--the client application can split the fare to that point and charge a portion to client A leaving client B to cover the remaining portion of the fare up to that point and whatever the remainder might be until client B arrives at their final destination).

Amin is directed toward a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards vendor transportation service systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amin to include the teachings of Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing the system to offer flexible routing and scheduling of vehicles.

As per claim 28, Amin teaches the system of claim 21, wherein the at least one processor is further configured to determine at least one more proposal and to provide the first user information about the first proposal, the second proposal, and the at least one more proposal (paragraph 0041, discussing that for example, for a transport service, a transport on-demand service system 170 can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers; paragraph 0052, discussing that based on the determined region and/or the determined current location or service location, a multistate selection feature for selecting one or more of a plurality of service options can be presented on a display of the computing device (step 220). The multistate selection feature can identify, and enable a user to select one of various service options available for a particular on-demand service. For example, the multistate selection feature can identify the specific available vehicle types (e.g., Sedan, Taxi, SUV, hybrid vehicle, electric vehicle, limousine, etc.) that the user can request for an on-demand transport service. The multistate selection feature identifies only those vehicle types that are available in that region to provide the on-demand transport service, so that vehicle types that are unavailable cannot be selected by the user. For example, in one region, such as a particular city, only Sedans and Taxis may be available, whereas in another city, Sedans, Taxis, and SUVs may be available for transport; paragraph 0069, discussing that the on-demand service application that operates on the user's computing device can communicate with the on-demand service system to receive real-time information about service providers in the determined region of the user. The on-demand service system can continually (periodically) receive data from the computing devices of the service providers (e.g., such as GPS data, driver and vehicle information) in order to determine the current location of the service providers, the speed and direction in which the service provider is moving, whether a service provider is currently providing a transport service (e.g., is currently occupied), etc., and other service provider information. The on-demand service application can receive information about one or more service providers in the vicinity of the user's current location or pickup location in order to provide real-time information to the user; paragraph 0086, discussing that fig. 3H illustrates another example of a user interface feature that can be displayed by an on-demand service application. In some examples, the user interface 395 can be displayed by the on-demand service application in response to a user interacting with a previously displayed user interface (e.g., such as the user interfaces 300a, 300b, 350a, 350b, 380, 500 of FIG. 5A, etc.) The user interface 395 displays a full screen (or close to full screen) view of an expanded map 396 that provides information about the user's location (marked by a graphic pin, such as the graphic pin 313 of FIG. 3C) as well as one or more graphic vehicle indicators that are dynamically provided on the map 396 to indicate the current/real-time locations and movements of the available service providers; paragraph 0113, discussing that the location data 865 can also be provided to the on-demand service system using the communication sub-systems 840. The communication sub-systems 840 can enable the computing device 800 to communicate with other servers and computing devices, for example, over a network (e.g., wirelessly or using a wireline). The location data 865 can be communicated to the on-demand service system so that when the user requests the on-demand service, the system can arrange the service between the user and an available service provider. The communication sub-systems 840 can also receive provider information 845 (such as location and/or movement information of drivers in real-time) from the on-demand service system and transmit the provider information 845 to the processor 810 for displaying driver data on one or more user interfaces 815).

As per claim 29, although not taught by Amin, Bishop teaches the system of claim 21, wherein the at least one processor is further configured to invalidate the first and second proposals if the first user does not make a proposal selection within a predefined period of time (paragraph 0050, discussing that the customer can receive bids from competing transportation service providers (e.g., taxi companies); the customer can accept a bid by touching or selecting an acceptance button or other customer interface element, and the bid acceptance is transmitted to the winning transportation service (210). In some implementations, the losing transportation service providers are also notified that their bid was not accepted. In some implementations, a time window (e.g., 5 minutes) can be established for receiving a customer acceptance. After the window expires the bids can be automatically withdrawn).

The Amin-Juliver-Varoglu-Hill combination is directed toward transportation management systems. Bishop discusses a system and method for location-based transportation management. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver-Varoglu-Hill combination to include the teachings of Bishop, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to select the best suitable driver.

As per claim 30, Amin teaches the system of claim 21, wherein the at least one processor is further configured to provide to the wireless mobile processor-based device a summary of the selected proposal and an estimated time of arrival of the selected vehicle (paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver (having the selected vehicle type) to the user's current location or service location (e.g., pickup location). The summary user interface can also display the region-specific average fare for the vehicle of the selected type (e.g., the average fare can be an estimated fare based on the locations of the available vehicles and the location of the user), and identify the maximum capacity (number of people the vehicle can drive at once) for the selected vehicle type).

As per claim 31, Amin teaches the system of claim 30, wherein the at least one processor is further configured to: continuously update the estimated time of arrival of the selected vehicle; and notify the first user before the selected vehicle arrives (paragraph 0069, discussing that the on-demand service application that operates on the user's computing device can communicate with the on-demand service system to receive real-time information about service providers in the determined region of the user. The on-demand service system can continually (periodically) receive data from the computing devices of the service providers (e.g., such as GPS data, driver and vehicle information) in order to determine the current location of the service providers, the speed and direction in which the service provider is moving, whether a service provider is currently providing a transport service (e.g., is currently occupied), etc., and other service provider information. The on-demand service application can receive information about one or more service providers in the vicinity of the user's current location or pickup location in order to provide real-time information to the user; paragraph 0113, discussing that the communication sub-systems 840 can also receive provider information 845 (such as location and/or movement information of drivers in real-time) from the on-demand service system and transmit the provider information 845 to the processor 810 for displaying driver data on one or more user interfaces 815).

As per claim 33, Amin teaches the system of claim 21, wherein the at least one processor is further configured to identify a vehicle that can pick up the first user based on: the starting location of the first user, and a current location of the vehicle (paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), the average fare based on the region (e.g., the average estimated fare can be region-specific because some regions can be more expensive than other regions and/or some vehicle types can be more expensive than other vehicle types), and the capacity of the vehicle (how many riders can fit in the vehicle). In one variation, the summary panel can be provided concurrently with the multistate selection panel so that when the user manipulates the multistate selection feature to select different service options, the content within the summary panel can be dynamically adjusted by the on-demand service application 110 to provide updated information corresponding to the selected option; paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver (having the selected vehicle type) to the user's current location or service location (e.g., pickup location). The summary user interface can also display the region-specific average fare for the vehicle of the selected type (e.g., the average fare can be an estimated fare based on the locations of the available vehicles and the location of the user), and identify the maximum capacity (number of people the vehicle can drive at once) for the selected vehicle type), but it does not explicitly teach identify a vehicle that can pick up the first user based on: a current number of passengers in the vehicle, and a current route associated with the vehicle (paragraph 0052, discussing that the trip request data includes the name and telephone number of the requesting party, the unique user ID if available, the pick-up location, the drop-off location, the desired pick-up time, the urgency of the trip and any requirements for the trip, such as the number of passengers, luggage and other capacities, etc. The live vehicle data includes an identification of how many passengers each cab has, which cabs are en route to pick up a client, which cabs are available for new trip requests, the pick-up and drop-off locations of clients the cabs are scheduled to provide rides for or of clients the cabs are transporting, the planned or recommended route, on or off duty status, vehicle operating telemetry provided by OBD and other sensors, microphones and cameras; paragraph 0104, discussing that the client can request a "variant" of a route from a pick-up location to a destination location (225).  For example, variant options may include the "most direct route", "fastest likely route" (which may incur extra cost because it may not be shortest), "scenic route" (which may avoid highways etc.), or "smoothest route" (for example, in the case of a rider in pain).  These route types may be predetermined and may be stored on the transportation service provider system 24 or the client management server 52, and delivered to the driver along with the dispatch request and other information.  These route types may be established using an algorithm which may be part of the transportation service provider system 24 or the client management server 52 and that can but is not required to assess both constant (such as distance) and variable (such as speed of traffic, road work, etc.) factors and that may make route recommendations to the driver based on, for example, just-in-time prediction of the route that best addresses the client's route request; paragraph 0222, discussing that fare bidding can be employed, wherein multiple transportation service providers may be given the opportunity to place bids via the transportation service provider system 24 and or the client management server 52 for the right to acquire a dispatch request, on a by-request basis or otherwise.  This fare bidding may occur in real-time.  This feature may offer a dispatch request or requests to authenticated systems of qualified bidders at a pre-determined or dynamically determined starting fee based on variable factors such as time of day, and/or predetermined factors that may include location, distance to travel, number of people to be picked up, intended destination of pick-up request, or other criteria.  Participants who do not have an available vehicle within a specified distance of the pick-up location may not be allowed to bid for that dispatch request based on pre-set or dynamic rules; paragraph 0106).

Amin is directed toward a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards vendor transportation service systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amin to include the teachings of Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing the system to offer flexible routing and scheduling of vehicles.

As per claim 34, although not taught by Amin, Juliver teaches the system of claim 21, wherein the at least one processor is further configured to calculate a route for the selected vehicle based on a current number of passengers in the selected vehicle and each of their corresponding destination locations (paragraph 0075, discussing that any time up to the proximity alert warning period ("Three Minute Warning"), the Shared Transport Marketplace 12 will be working to optimize available capacity and services and will substitute Riders and Drivers, create multiple Riders at the same Pick-up Point to fill the Transport Capacity more efficiently, and the like. The Shared Transport Marketplace 12 will also monitor the Transport Capacity to see if any new capacity has become available which offers a superior service and/or a lower price option to the Rider 10 (for example, if capacity is introduced which reduces the number of transfers necessary).

Amin is directed toward a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards vendor transportation service systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amin to include the teachings of Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing the system to offer flexible routing and scheduling of vehicles.

As per claim 35, although not taught by Amin, Juliver teaches the system of claim 21, wherein the at least one processor is further configured to calculate a route for the selected vehicle based on historic traffic conditions (paragraph 0141, discussing that another example of a feature of the client management server 52 that may be included is real-time route optimization whose function may include evaluating traffic information, statistics, and/or status in real time, to determine optimum routing for its supported vehicles, and may also communicate other related information to supported vehicles pertaining to traffic and obstacles along their route or in the direction they are heading. Determinations may be based in part on real time traffic updates and other information from the transportation service provider system 24 or the taxi application or similarly enabled vehicles; paragraph 0161, discussing that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server 52 or the transportation service provider system 24 system based on algorithms designed to accurately estimate that time period dynamically and may consider factors like number of available vehicles, traffic, and weather in its calculation).

Amin is directed toward a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards vendor transportation service systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amin to include the teachings of Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing the system to offer flexible routing and scheduling of vehicles.

Claim 36 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above. 
Claim 37 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 24-26, as discussed above. 
Claim 38 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above. 
Claim 39 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 34, as discussed above. 

As per claim 41, although not taught by Amin, Bishop teaches the method of claim 36, wherein the first proposal associated with the first vehicle and the second proposal associated with the second vehicle are invalidated if the first user has not selected a proposal within a predetermined period of time (paragraph 0050, discussing that the customer can receive bids from competing transportation service providers (e.g., taxi companies).  The customer can accept a bid by touching or selecting an acceptance button or other customer interface element, and the bid acceptance is transmitted to the winning transportation service (210). In some implementations, the losing transportation service providers are also notified that their bid was not accepted. In some implementations, a time window (e.g., 5 minutes) can be established for receiving a customer acceptance. After the window expires the bids can be automatically withdrawn; paragraph 0061, discussing that once the second set of information is determined (e.g., a route and customer location is determined), the transportation service can use the second 
set of information to identify available transportation proximate to the customer (406). For example, the service can determine the closest available transportation by tracking the position of each vehicle in its fleet and computing a distance to the customer and/or other consideration. The second set of information (e.g., route, map data, travel time estimate, fare estimate and an optional bid) can be sent to the customer's device and to the driver over the network connection (408). The second set of information can be displayed to the customer on a display of the device and on a navigation display in the vehicle, as described in reference to FIG. 5. If a bid was sent the transportation service can start a customer acceptance window timer and wait for a bid acceptance from the customer, and optionally a confirmation from the driver that the driver will provide the service for the customer for the bid price (410). Once the driver provides a confirmation that the service will be performed for the bid price, the transportation service can notify the customer that their request has been received, and optionally provide the customer with an estimated time of arrival for the driver.).

The Amin-Juliver-Varoglu-Hill combination is directed toward transportation management systems. Bishop discusses a system and method for location-based transportation management. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver-Varoglu-Hill combination to include the teachings of Bishop, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing the user to select the best suitable driver.

As per claim 42, although not taught by Amin, Juliver teaches the system of claim 21, wherein calculating the route for the first vehicle is based on real time traffic conditions (paragraph 0104, discussing that the client can request a "variant" of a route from a pick-up location to a destination location (225).  For example, variant options may include the "most direct route", "fastest likely route" (which may incur extra cost because it may not be shortest), "scenic route" (which may avoid highways etc.), or "smoothest route" (for example, in the case of a rider in pain).  These route types may be predetermined and may be stored on the transportation service provider system 24 or the client management server 52, and delivered to the driver along with the dispatch request and other information. These route types may be established using an algorithm which may be part of the transportation service provider system 24 or the client management server 52 and that can but is not required to assess both constant (such as distance) and variable (such as speed of traffic, road work, etc.) factors and that may make route recommendations to the driver based on, for example, just-in-time prediction of the route that best addresses the client's route request; paragraph 0141, discussing that another example of a feature of the client management server 52 that may be included is real-time route optimization whose function may include evaluating traffic information, statistics, and/or status in real time, to determine optimum routing for its supported vehicles, and may also communicate other related information to supported vehicles pertaining to traffic and obstacles along their route or in the direction they are heading. Determinations may be based in part on real time traffic updates and other information from the transportation service provider system 24 or the taxi application or similarly enabled vehicles; paragraph 0165, discussing that another example of a feature of the client application is traffic warnings for dispatch requests, either pre-booked or in progress. These warnings may alert the client in real-time to then-existing traffic conditions, or may be delayed such that the client is alerted to traffic conditions that existed at a prior time. Traffic conditions may be monitored by the client management server 52 using third party providers or by interpreting location, speed, direction, and other data from system-integrated vehicles. In the event that slower than typical traffic speeds, required detours, bad weather, or other factors that may impede or slow a trip are identified, appropriate information may be sent to system-integrated vehicles informing their drivers of these conditions. The client management server 52 or the transportation service provider system 24 may also make suggestions for alternate routes and identify predicted changes in departure/arrival times).

Amin is directed toward a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards vendor transportation service systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amin to include the teachings of Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing the system to offer flexible routing and scheduling of vehicles.

17.	Claims 32 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amin in view of Juliver, in view of Varoglu, in view of Hill, in view of Bishop, in further view of McGrath, Pub. No.: US 2006/0178949 A1 [hereinafter McGrath].

As per claim 32, the Amin-Juliver combination teaches the system of claim 21, wherein the at least one processor is further configured to provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user (paragraph 0074, discussing that confirmation is then sent to the Rider 10 via a message which optionally directs Rider to an alternate nearby optimal Pick-up Point in order to maximize transport efficiency. For example, if the Rider made a request on an infrequently used street, the Rider may be directed to walk a block or two to a Pick-up Point where Transport Capacity is available), but it does not explicitly teach to direct the first user from a drop-off location other than the desired destination to the desired destination. However, McGrath in the analogous art of transportation management systems teaches this concept (paragraph 0003, discussing a system and method for inducing, brokering, and managing alternative forms of transportation for employees or other persons with relation to workplace or worksite commuting and generating commute statistics; paragraph 0133, discussing that the system attempt to insure maximum rider ship and provides a benefit of fluidity in variance of riders that can lend to a more exciting commute experience where one does not ride with the same exact group all of the time. List 902 contains a third ride offered and servicing Santa Cruz whereby the pickup and drop off intersection is Soquel ad Frederick. This ride offered by D. Stevens provides arrivals and departures from the worksite according to the commuters needs, however it may be listed third in relevance because the intersection may be furthest from the commuter's home and the commuter may have to walk to the intersection. However, if the user could ride a bicycle easily to the intersection of Soquel and Frederick, then he or she might prefer the third offered ride. By invoking the interactive indicia "Ride Details" any of the selected rides in list 902 may be expanded to full ride schedule details; paragraph 0135, discussing that further details that are viewable include a criteria from the driver 1004 relevant to smoking and contributions, and a note to requestors that departure drop off is downtown Santa Cruz on Wednesday and not back to Mission and Swift).

The Amin-Juliver-Varoglu-Hill-Bishop combination is directed toward transportation management systems. McGrath discusses a system and method for managing alternative forms of transportation. Therefore they are deemed to be analogous as they both are directed toward transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver-Varoglu-Hill-Bishop combination to include the teachings of McGrath, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing for a more thorough and precise identification of data used to evaluate different driver offers.

Claim 40 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 21 and 32, as discussed above. 

18.	Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Amin in view of Juliver, in view of Varoglu, in view of Hill, in view of Bishop, in further view of Heed et al., Pub. No.: US 2013/0110385 A1 [hereinafter Heed].

As per claim 43, although not taught by Amin, Heed teaches the system of claim 21, wherein the at least one processor is further configured to: determine a first drop-off location at a location having minimal impact on an overall travel time of the first plurality of passengers in the first vehicle (paragraph 0034, discussing that multi-vehicle, multi-destination ("MVMD") navigation is a generalization of a single vehicle going to a single destination problem. MVMD is usually associated with fleets. There can be many different kinds of MVMD problem. Delivery companies, such as Fedex or the Post Office, have a MVMD problem. Repairmen and cable companies, who make in-house visits, have a MVMD problem. Trucking companies have a MVMD problem. Taxi cabs and limousines have a MVMD problem. We define Assignment as giving one or more destinations to a single vehicle. The sequence of destinations assigned to a single vehicle are called a Route. We define Constraint as a limitation on the sequencing of destinations for one or more vehicles; paragraph 0035, discussing that there are many types of Constraints. First, let's define a Minus Stop as a destination at which a passenger or load is disembarked. A Plus Stop is a destination at which a passenger or load is added to the vehicle. A Load-share is a Constraint in which the Route ends with two or more Minus Stops, and the maximum weight or maximum size of all items in the load is limited. A Ride-share is a Constraint in which the Route ends with two or more Minus Stops, and there is a limit on the total number of passengers in the vehicle at a given time. An Immediate Linkage is a Constraint in which a given destination must immediately follow a given origin. A Linkage is a Constraint in which a given destination must follow a given origin in a given vehicle. Constraints can also be fleet-specific. For example, a particular taxicab company has a service standard requiring orders be picked up within 20 minutes, which would be a solution Constraint; paragraph 0037, discussing that the MVMD problem, in its limit, can be used for a comprehensive traffic management system. As more vehicles use the limited number of roads in congested urban area, municipalities will search for some overall solution that keeps traffic moving. In a comprehensive traffic management system using the MVMD approach defined above, BGRs would have a saturation level for the overall number of vehicles. The traffic management system could level-load all BGRs in congested urban areas, minimizing the overall time it takes all vehicles in the area to reach their destination. This solution would effectively increase the overall capacity of the road network; paragraph 0039, discussing that ride-sharing and Load-sharing are further complicated by the fact that sequencing of stops is a separate mathematical problem from grouping the trips, but they are directly related. The order of stops can is determined by the system with the following method. Determine the midpoint of all Plus Stops ("PSM"). Determine the midpoint of all Minus Stops ("MSM"). Find the midpoint between PSM and MSM ("MID"). The Plus Stop furthest from MID is the first pick-up point. The Minus Stop furthest from MID is the last drop-off point); and

use the communication interface to communicate an updated route to a driver of the first vehicle (paragraph 0036, discussing that the process for generating Routes for vehicles is called Dispatching. The discrete database entries requiring a vehicle to go to a Destination is called an Order. An Order may consist of one origin and one destination, one origin and several destinations, or several origins and several destinations. For the present invention, Dispatching for 2 or 2,000 vehicles is the same. First, a dependent variable needs to be selected for the fleet. All destinations for all Orders and all vehicles are entered into the Dispatching database. The system will start by minimizing the number of BGRs traversed by the entire fleet, going to the first destination for each vehicle, while honoring any Constraints. This ends up being simple matrix math due to the way the BGRs and Node Pairs are organized. Each additional destination is approached the same way, with the previous destination acting as a new origin. If the Dispatching fails because a particular Route violates a Constraint, the system will iterate, giving a preference to the destination(s) that caused the Constraint violation. In this manner, the system quickly identifies the potential Constraint violations, and will attempt to optimize with no Constraint violations… The system is designed to provide the optimized solution with the least Constraint violations. If desired for a particular fleet, the system can provide additional optimized solutions which have more Constraint violations. In this way, the fleet operator can determine the appropriate trade-off between optimizing Routing and having service variations; paragraph 0067, discussing that at pre-determined intervals, the end user's application 101 will ping 130 the remote server 203, by transmitting 126 its location. The remote server 203 will compare the user's progress versus what the remote server predicts the user's progress ought to be--If the progress towards the destination lies outside the acceptance criteria, the remote server 203 will transmit a re-route signal 125 to the user's application 101. The end user's unit will notify the end user of the re -route, while the remote server 203 provides an alternative route. The new route will be received 126 by the end user's application 101; paragraph 0077, discussing that for MVMD navigation, the above process is repeated for all vehicles. Initial destinations are determined by minimizing the number of BGRs traversed in order for all vehicles to get to a preliminary destination. For each vehicle and destination pair, the above algorithm creates a Route. At the first destination each vehicle is again assigned a destination, with the system attempting to minimize the number of BGRs traversed in order to get all vehicles to their next destination. In this way, it is possible to handle multiple vehicle multiple destination problems, with or without Constraints; paragraph 0071).

The Amin-Juliver-Varoglu-Hill-Bishop combination is directed toward transportation management systems. Heed discusses a system and method for multi-vehicle, multi-destination routing. Therefore they are deemed to be analogous as they both are directed toward transportation management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Amin-Juliver-Varoglu-Hill-Bishop combination to include the teachings of Heed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by minimizing the time it takes vehicles to reach multiple destinations, thereby increasing the availability of the drivers.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Lehmann et al., Pub. No: US 2011/0153629 A1 – describes a computer implemented method for allocating drivers and passengers sharing a trip.
B.	Chen et al., Patent No.: US 8,799,038 B2 – describes a dynamic taxi-sharing system and sharing method.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683